DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is in response to the Amendment filed 04/07/2021.

Response to Arguments
Claims 1, 4 – 7, 9, 10 and 21 – 27 are pending in this Office Action. After a further search and a thorough examination of the present application, claims 1, 4 – 7, 9, 10 and 21 – 27 remain rejected. The double patenting rejection is withdrawn in view of the Terminal Disclaimer filed. 
Applicant's arguments filed with respect to claims 1, 4 – 7, 9, 10 and 21 – 27 have been fully considered but they are moot in view of new rejection. 
Applicant argues that there is no teaching in Prahlad of the amendments presented.
In response to Applicant’s argument, the Examiner submits that Rosikiewicz in view of Prahlad teaches the changed scope of the amended claims in the new rejection below.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4 – 7, 9, 10 and 21 – 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosikiewicz et al. (US 2010/0262585 A1) (hereinafter ‘Rosikiewicz’) further in view of  Prahlad et al. (US 2010/0070466) (hereinafter ‘Prahlad’).

With respect to claim 1, 21,
Rosikiewicz discloses a computer implemented method, the method comprising: 
receiving an instruction to perform a file restore associated with a virtual machine backed up by a block-level backup procedure (paragraph 9, 21, 41 teach file restoration where the backup is done on a block level, Rosikiewicz), 
wherein the virtual machine is associated with a host operating system having a file allocation table (FAT) (paragraph 9 and 49 disclose the use of a file allocation system (FAT) , Rosikiewicz), 
wherein virtual files associated with the virtual machine were backed up by a block-level backup procedure initiated according to a storage policy wherein the storage policy is a logical container comprising one or more parameters for performing backup operations on data associated with the storage policy (paragraph 20 and 50 which teaches a container file which is understood as the storage policy/logical container having parameters for the backup/restore performed, Rosikiewicz), 
wherein during the block-level backup procedure, file information for each virtual file and a location of a corresponding block of data in a secondary storage device  are stored in an index (paragraph 21 teaches the backup set  is represented by at least one backup datablock and an index file, paragraph 42, 45 teaches that the index file may include a list of data blocks, a hash value that uniquely identifies a data block, date and time of backup, and source and destination locations, Rosikiewicz); 
in response to receiving the instruction to perform a file restore, creating a file level table of the virtual files backed up by the block-level backup procedure based on the file information stored in the index (figure 4, 5, paragraph 49 – 50 teach file level restoration with memory allocation and consultation 
automatically displaying the file level table to a user on a graphical user interface (GUI) (paragraph 49 – 50 teach the presentation using an interface to the user, Rosikiewicz);  
receiving an indication of a selected file to restore from the file level table (paragraph 49 – 50 teaches the acceptance of selection and causing the self-restoring file to perform restoration, Rosikiewicz) and 
restoring the selected file using the location of the corresponding block of data in the secondary storage device  (paragraph 49 – 50 teaches that the restoration takes place using the location of the data in the backup, Rosikiewicz).
Rosikiewicz teaches the container file that has parameters according to which the backup/restore takes place but does not specifically recite it as a storage policy as claimed.
However, Prahlad teaches the storage policy in paragraphs 28 – 29, 45 and other associated texts.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Rosikiewicz and combine the references of record since they are directed to the same field of study, namely, backup and restoration of files. Furthermore, Prahlad’s method performs chunk-based migration of data and the data migration component may determine that a certain number of blocks of a file have not been modified or called by a file system within a certain time period, and migrate these blocks to secondary storage thus saving up space, paragraphs 17 – 18. 

Rosikiewicz as modified discloses the method of claim 1 wherein the index associates location information from the block-level backup procedure with the file information from the FAT (paragraph 49 – 50, Prahlad).With respect to claim 5, 
Rosikiewicz as modified discloses the method of claim 4 wherein the file information from the FAT is obtained by a media agent associated with the secondary storage (paragraph 49 & 59, Prahlad).With respect to claim 6, 24,
Rosikiewicz as modified discloses the method of claim1 wherein the method is further configured to automatically restore one or more transferred blocks of data in the secondary storage device that are associated with at least the portion of the selected file without restoring transferred blocks of data associated with other than the selected file to create restored blocks of data (paragraph 39 & 66, Prahlad).With respect to claim 7, 25,
Rosikiewicz as modified discloses the method of claim 1 wherein the file information from the FAT comprises, for each virtual file, file metadata including a linked list of one or more clusters across which the virtual file is stored on a data store and a file name (e.g., per storage management interface applications elements 210, 214, Fig. 2 with associated texts such as paragraph 28 – 29 & Fig. 3 with associated texts, Prahlad).
Rosikiewicz as modified discloses the method of claim 1 wherein the file level table further comprises a listing of protected versions of each virtual file and a date of each protected version and the indication further comprises the date of the protected version of the selected file (paragraph 51 – 57, Prahlad).With respect to claim 10, 27,
Rosikiewicz as modified discloses the method of claim 1 wherein a media agent retrieves the file information from the FAT and adds the file information to a media agent index associated with the media agent for each virtual file in each block of data backed up by the block-level backup procedure (paragraph 26, 28, 40 – 45 & Figs 7-9 with associated texts, Prahlad).

With respect to claim 23, 
Rosikiewicz as modified discloses the method of claim 4 wherein a media agent associated with the secondary storage device creates the file level table by accessing the index (paragraph 49 & 59, Prahlad).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
1) U.S. Patent No. 8,407,190 which disclosed systems with methods for performing data storage operations with a cloud environment, including containerized deduplication, data pruning, and data transfer.

3) U.S. Patent No. 9,026,498 which disclosed methods and systems for lightweight mounting of a secondary copy of file system data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET K GMAHL whose telephone number is 571-272-5636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 571-270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        Dated: 4/30/2021






/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166